Exhibit 10.1

 

OVERSEAS SHIPHOLDING GROUP, INC.

2004 Stock Incentive Plan

_______________________________

Restricted Stock Unit Award

______________________________







Dear (name):



You are hereby awarded (this "Award") restricted stock units ("Restricted Stock
Units" or "RSUs") with respect to shares of common stock ("Shares") of Overseas
Shipholding Group, Inc. (the "Company") subject to the terms and conditions set
forth in this Restricted Stock Unit Award ("Award") and in the Overseas
Shipholding Group, Inc. 2004 Stock Incentive Plan (the "Plan"), a copy of which
is attached hereto as Exhibit A. This Award is subject to the Plan's terms and
conditions. All determinations, interpretations, or other actions respecting the
Plan and this Award will be made by the Committee under the Plan, and shall be
final, conclusive and binding on all parties, including you and your successors
in interest. Capitalized terms are defined in the Plan or in this Award.

Specific Terms

. Your Restricted Stock Unit Award has the following terms:



Name of Participant

 

Number of Shares Subject to Award

 

Grant Date

 

Vesting

The RSUs originally granted under this Award shall vest and become
nonforfeitable upon the earliest of (i) the first anniversary of the Grant Date,
(ii) the next annual meeting of the Company's stockholders, or (iii) your death
or Termination of Directorship as a result of a Disability, provided you are a
member of the Board of Directors at such time.



1.   Restricted Stock Units. A Restricted Stock Unit is a unit of measurement
equivalent to one Share but with none of the attendant rights of a holder of a
Share until a Share is ultimately distributed in payment of the obligation
(other than the right to receive dividend amounts in accordance with Section 4
hereof).

2.   Payment. One Share shall be distributed with respect to each vested RSU as
soon as practicable following the date on which you cease to be member of the
Board of Directors. Any RSU not vested as of such date shall be forfeited.

3.   Investment Purposes. The RSUs granted to you pursuant to this Award are
being granted by the Company with the understanding that you may not sell or
distribute the RSUs and the Shares issued upon settlement of the RSUs unless
they are registered for sale or the sale is in accordance with an available
exemption from registration.

4.   Dividend Equivalents.

                                 Cash dividends on Shares shall be credited to a
dividend book entry account on your behalf with respect to each RSU owned by
you, and such cash shall be deemed to be reinvested in RSUs on the date the cash
dividend is paid on the Common Stock, so that you will be credited with the
number of RSUs equal to the amount obtained by dividing (i) the product of (x)
the amount of RSUs owned by you as of the record date for the dividend times (y)
the dividend per Share, by (ii) the closing price per Share as reported on the
New York Stock Exchange on the payment date for the dividend. RSUs credited in
respect of cash dividends shall be fully and immediately vested and shall be
payable in Shares at the time of payment as described in Section 2 above.

                                 Stock dividends on Shares shall be credited to
a dividend book entry account on your behalf with respect to each RSU owned by
you. Stock dividends shall vest in accordance with the terms for vesting set
forth on page 1 above and shall be payable in Shares at the time of payment as
described in Section 2 above.

5.   Restrictions on Transfer. RSUs may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution.

6.   Legend. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing Shares issued pursuant to this Agreement. You shall,
at the request of the Company, promptly present to the Company any and all
certificates representing Shares acquired pursuant to this Agreement in your
possession in order to carry out the provisions of this Section 6.

7.   Amendment. Except as otherwise provided in the Plan, no modification or
waiver of any of the provisions of this Agreement shall be effective unless in
writing and signed by the party against whom it is sought to be enforced. This
Agreement is intended to comply with the applicable requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the "Code") and shall be
limited, construed and interpreted in a manner so as to comply therewith.
Notwithstanding anything herein to the contrary, any provision in this Agreement
that is inconsistent with Section 409A of the Code shall be amended by the
Committee in good faith to comply with Section 409A of the Code and to the
extent such provision cannot be amended to comply therewith, such provision
shall be null and void.

8.   Severability. The provisions of this Award and the Plan are intended to be
severable, and any illegal or invalid term shall not affect the validity or
legality of the remaining terms.

9.   Notices. Any notice or communication required or permitted to be given by
any provision of this Award or the Plan shall be in writing and shall be
delivered personally or sent by certified mail, return receipt requested,
addressed as follows: (i) if to the Company or the Committee, at the address set
forth below, to the attention of the Director of Human Resources; and (ii) if to
you, at the address the Company has on file for you. Any such notice shall be
deemed to be given as of the date it is personally delivered or properly mailed.

           IN WITNESS WHEREOF

, the parties hereto have executed this Agreement as of the Grant Date set forth
above.





OVERSEAS SHIPHOLDING GROUP, INC.


By:                                                                 
             Name:
             Title:

